EXHIBIT 10.15
ALKERMES, INC.
Covenant Not to Compete
     This Agreement is made and entered into as of this                      day
of                                           , 200                     by
                                         (“Employee”) and Alkermes, Inc., a
Pennsylvania corporation (the “Company”).
     In consideration of the Employee’s present and/or future employment and
compensation by the Company, Employee and the Company agree as follows:
          (1) The Employee agrees that during employment by the Company Employee
will not render (as employee, consultant, or otherwise) any services in any way
related to the field of operations of the Company or any Affiliated Company, as
defined below, to anyone other than the Company and/or an Affiliated Company.
          (2) The Employee agrees that during employment by the. Company and for
a period of five years following the termination of Employee’s employment for
any reason, the Employee shall treat as trade secrets all Confidential
Information (as hereinafter defined) known or acquired by the Employee in the
course of or by reason of employment by the Company, and will not disclose any
Confidential Information to any person, firm, association, partner or
corporation not affiliated with the Company or any Affiliated Company except as
and to the extent authorized by the Company. The term “Confidential Information”
shall mean information relating to the relationship of the Company or any
Affiliated Company to its respective customers or suppliers (including without
limitation the’ identity of any customer or supplier), the research, design,
development, processes, inventions, formulas, “know-how”, manufacturing,
marketing, pricing, costs, capabilities, capacities and business plans relating
to the products or processes of the Company or any Affiliated Company, and any
other information relating to the assets, condition or business of the Company
or any Affiliated Company that is not in the public domain.
          (3) The Employee recognizes that the Company is currently engaged in
the development and sale of compounds or processes used to deliver agents to the
central nervous system across the blood-brain barrier in Massachusetts and
throughout the world. In the event of the termination of the Employee’s
employment hereunder, whether voluntarily or for cause, the Employee agrees that
for a period of twenty-four (24) months from the date of such termination, the
Employee will neither:
     (i) engage directly or indirectly, whether individually or in conjunction
with or on behalf of any person or entity, in the same or similar lines of
business as the Company or an Affiliated Company, as set forth above or as
expanded during the course of the Employee’s employment, nor
     (ii) work for or become employed by or associated with any person or entity
that is engaged in the same or similar lines of business as the Company or an
Affiliated Company, as set forth above, or as expanded during the course of the
Employee’s employment,

 



--------------------------------------------------------------------------------



 



where either (A) the Employee’s duties in the course of any such activities
would be substantially similar to those performed for the Company or an
Affiliated Company or (B) the Employee’s duties in the course of such activities
could involve disclosure or use of any Confidential Information of the Company
or an Affiliated Company.
          (4) The Employee further agrees that for a period of twenty-four
(24) months from the date of such termination, the Employee will not,
personally, or on behalf of any competitor of the Company or an Affiliated
Company, compete for, or engage in the solicitation of the business of, any
person or entity that has been a customer of the Company or an Affiliated
Company at any time during the one year period immediately preceding such
termination or engage the services of any person who is known or should be known
to the Employee to be then employed, or within the preceding six months to have
been employed, by the Company or an Affiliated Company.
          (5) In the event of any violation of the foregoing provisions of this
Agreement, the Company shall be entitled, in addition to any other rights or
remedies it may have, to injunctive or other equitable relief, including the
remedy of specific performance, it being agreed that the damages which the
Company would sustain upon any such violation are difficult or impossible to
ascertain in advance and that the Employee’s violations may cause irreparable
harm to the Company.
          (6) The term “Affiliated Company” as used in this Agreement means:
     (i) Any corporation, joint venture, business trust, association,
partnership or other entity which, directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with the
Company. For this purpose, “control” shall mean the possession of the power to
direct or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities or other instruments or by
contract or otherwise.
     (ii) A corporation into which or with which the Company, its corporate
successors or assigns, is merged or consolidated in accordance with applicable
statutory provisions for merger or consolidation of corporations, provided that
by operation of law or by effective provisions contained in the instruments of
merger or consolidation, the liabilities of the corporations participating in
such merger or consolidation are assumed by the corporation surviving such
merger or created by such consolidation, or
     (iii) A corporation acquiring this Agreement and all or substantially all
of the assets of the Company, its corporate successors or assigns.
Acquisition by the Company, or its corporate successors or assigns, of all or
substantially all of the assets, together with the assumption of all or
substantially all the obligations and liabilities of any corporation, shall be
deemed a merger of such corporation into the Company, for purposes of this
Agreement.
          (7) In the event it shall be determined by any court or governmental
agency or authority that any provision of paragraphs (3) or (4) of this
Agreement is invalid by reason of the length of any period of time or the size
of any area during or in which such provision is effective, such period of time
or area shall be considered to be reduced to the extent required to cure such
invalidity.

2



--------------------------------------------------------------------------------



 



     Intending to be legally bound, Employee and Alkermes have executed this
Agreement as dated below.

                       ALKERMES, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Date:        
 
     
 
   
 
                EMPLOYEE    
 
                     

3